NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 31, 2007*
                             Decided November 2, 2007

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 07-1605

JEROME J. NOWAK,                               Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Northern
                                               District of Illinois, Western Division
      v.
                                               No. 05 C 50161
TRANSPORTATION JOINT
AGREEMENT OF COMMUNITY                         Philip G. Reinhard,
CONSOLIDATED SCHOOL                            Judge.
DISTRICT NO. 47 AND
COMMUNITY HIGH SCHOOL
DISTRICT NO. 155,
     Defendant-Appellee.



                                    ORDER

       Transportation Joint Association (“TJA”), a cooperative formed by two
northern Illinois school districts to bus their students, hired Jerome Nowak as a
driver on a probationary basis. He reported for training at the end of July 2002 but

      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
Fed. R. App. P. 34(a)(2).
No. 07-1605                                                                     Page 2

was terminated on his second day. In this action under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621-634, and Title VII of the Civil Rights Acts of
1964, 42 U.S.C. §§ 2000e to 2000e-17, Nowak claims that TJA fired him on account
of his age and gender. The district court granted summary judgment for TJA, and
we affirm.

       Nowak was 45 when he accepted a job with TJA. At the time he had three
years’ experience driving a bus for a different school district, and twice before he
had declined offers of employment from the defendant. Nowak started his training
with two other probationary drivers, 52-year-old Sheila Cudworth and 31-year-old
Daniel Lahl. At summary judgment, TJA submitted evidence that several times
during the first day of training Nowak questioned the correctness of instructions
given the trainees by TJA employees Brenda Kroll and Penny Prestley. The other
trainees did not challenge the instructors’ directions. Kroll and Prestley ended the
session by privately admonishing Nowak for being disruptive, and afterward they
reported to their supervisor, Kathy Smith, that Nowak had been belligerent and
argumentative, and that his comments during the training session left them
concerned that he would not follow Illinois law or TJA’s safety policies. According
to the defendant’s evidence, Smith immediately passed on these concerns to
Dr. Ronald Erdman, the executive director of TJA, who spoke with Kroll and
Prestley and then decided that Nowak should be fired. Smith communicated that
decision to Nowak the next day.

       TJA notified Nowak when it moved for summary judgment that his response
must comply with the district court’s Local Rule 56.1. That rule requires, among
other things, that the opponent of a motion for summary judgment submit a
supporting memorandum of law. See N.D. Ill. Loc. R. 56.1(b)(2). Nowak did not
provide the court with a memorandum setting out his legal arguments. And in his
response to TJA’s statement of uncontested facts, he did not deny that he
contradicted his trainers or that they reported to Smith and Erdman that he was
combative during the training session.

      In granting summary judgment for TJA, the district court observed that the
absence of a memorandum of law from Nowak had hampered the court’s ability to
understand his response to TJA’s statement of uncontested facts. The omission of
the required memorandum, the court explained, was reason enough to grant TJA’s
motion. The court, added, however, that even aside from the rule violation Nowak
lacked sufficient evidence to warrant a trial on his claims of age and gender
discrimination.

      On appeal Nowak says nothing about Local Rule 56.1, but the district court’s
application of that rule, which we review only for abuse of discretion, Greer v. Bd. of
Educ., 267 F.3d 723, 727 (7th Cir. 2001), is reason enough to sustain the judgment.
No. 07-1605                                                                     Page 3

A district court may insist upon strict adherence to its local rules even from a pro se
litigant, McNeil v. United States, 508 U.S. 106, 113 (1993); Ammons v. Aramark
Uniform Servs., Inc., 368 F.3d 809, 817 (7th Cir. 2004), and if a party opposing
summary judgment fails to comply with its obligations under Local Rule 56.1, the
court may in its discretion deem the motion unopposed, see Greer, 267 F.3d at 727.
Local Rule 56.1(b)(2) requires the opponent of a motion for summary judgment to
file a supporting memorandum of law. Nowak did not comply, and on that basis
alone the district court was within its authority to grant summary judgment to
TJA.

       In any event, the district court analyzed the parties’ evidence and concluded
that TJA was entitled to summary judgment. We agree. Nowak argues here that
he was proceeding under the indirect method of proof and that his evidence
established a prima facie case of age and gender discrimination. See Ptasznik v.
St. Joseph Hosp., 464 F.3d 691, 695 (7th Cir. 2006); Gore v. Ind. Univ., 416 F.3d
590, 592 (7th Cir. 2005). But there is no evidence to dispute that TJA fired Nowak
because the employees tasked with training him concluded that his confrontational
style was rude and disruptive, and signaled the possibility that he would take it
upon himself to disregard Illinois or TJA safety mandates that he deemed ill-
advised. Whether we view this evidence through the lens of the prima facie case or
in terms of pretext, it is clear that Nowak was not performing up to TJA’s
legitimate expectations, and that he presented nothing to refute their contention
that he was fired for that reason and no other. See Hague v. Thompson Distrib. Co.,
436 F.3d 816, 823 (7th Cir. 2006); Coco v. Elmwood Care Inc., 128 F.3d 1177, 1179
(7th Cir. 1997).

       Nowak spends much of his brief arguing that his criticisms of Kroll and
Prestley’s directives were valid, and that TJA should have listened to him instead of
firing him. But insisting on the invalidity of the TJA’s safety curriculum simply
reinforces the sincerity of TJA’s stated reason for his termination. In any event, the
argument misses the mark. The relevant inquiry is whether there is evidence from
which a finder of fact reasonably could conclude that the decision to end Nowak’s
employment was unlawful; whether it was wise or even fair is not for the courts to
decide. See Ptasznik, 464 F.3d at 697.

                                                                          AFFIRMED.